                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF NEW YORK


TY CLEVENGER,

             Plaintiff,

vs.

U.S. DEPARTMENT OF JUSTICE,                                 Case No. 1:18-cv-1568-LB
FEDERAL BUREAU OF
INVESTIATION, and NATIONAL
SECURITY AGENCY,

             Defendants


                                 UNOPPOSED MOTION FOR STAY

          NOW COMES the Plaintiff, Ty Clevenger, moving the Court to stay the proceedings in

this case:

          At the telephone hearing held on October 18, 2019, the parties discussed public

statements made by Deborah Sines, the retired prosecutor who was formerly assigned to the Seth

Rich murder case in Washington, D.C. The Court noted that Ms. Sines's statements were not

made under oath, further suggesting that the Plaintiff might try to obtain a sworn statement from

Ms. Sines. The Plaintiff represents Ed Butowsky of Plano, Texas in some related cases pending

in the Eastern District of Texas, see Edward Butowsky v. Michael Gottlieb, et al., Case No. 4:19-

cv-00180 (E.D.Tex.) and Edward Butowsky v. David Folkenflik, et al., Case No. 4:18-cv-00442,

and the undersigned intends to subpoena Ms. Sines for a deposition.1 For that reason, the

Plaintiff moves the Court to stay this case until the deposition of Ms. Sines can be arranged and



1
      As witnessed by his electronic signature on this document, Ty Clevenger declares under penalty of
      perjury under the laws of the United States that his statement is true and correct.



                                                    -1-
the transcripts can be produced. The Plaintiff conferred with counsel for the Defendants via

email on October 24, 2019, and they do not oppose this request.

       Separately, the Plaintiff requests that the Court take judicial notice of recent

developments in two other cases. In a reply filed on October 24, 2019 in United States v.

Michael T. Flynn, Case No. 1:17-cr-00232-EGS (D.D.C.), attorney Sidney Powell laid out

damning evidence that high-ranking FBI officials systematically tampered with records and hid

exculpatory evidence for the purpose of framing the defendant, retired General Mike Flynn. The

reply itself is sealed, but Ms. Powell publicly posted a redacted version online, and the Plaintiff

has attached a copy as Exhibit 1. The Plaintiff requests that the Court take judicial notice of that

attachment or obtain a copy of the reply (and its exhibits) directly from the D.C. court.

       As the Court is probably aware, the criminal charges against General Flynn are an

integral part of the “Russian collusion” allegations against the Trump Administration, and

allegations about Seth Rich are part of the same story. See, e.g., Josh Gerstein, “Intelligence

scholar sues Cambridge academic, U.S. news outlets over reports on Flynn links?”, Politico,

May 24, 2019 (https://www.politico.com/blogs/under-the-radar/2019/05/24/cambridge-

academic-news-outlets-flynn-links-1342943) and Zack Budryk, “Russian intel planted Seth Rich

conspiracy theory: report,” The Hill, July 9, 2019 (https://thehill.com/homenews/media/452157-

russias-foreign-intelligence-service-secretly-planted-fake-report-that-seth). On October 29, 2019,

Judicial Watch posted more documents indicating that the FBI and Justice Department had

hidden records related to “Russian collusion” allegations. See “Judicial Watch obtains records

showing contact between Peter Strzok, Bruce Ohr that DOJ claimed it couldn't find”

(https://www.judicialwatch.org/press-releases/judicial-watch-obtains-records-showing-contact-

between-peter-strzok-bruce-ohr-that-doj-claimed-it-couldnt-find/) and document links therein.



                                                -2-
       It appears that the FBI was willing to conceal records and tamper with evidence in order

to frame a highly-decorated former military officer, all for the purpose of promoting and

protecting the “Russian collusion” narrative. Likewise, it appears that DOJ was willing to hide

records related to “Russian collusion” in order to conceal the misconduct of senior FBI and DOJ

officials. Taken together, these developments cast new light on the FBI's refusal to search for

records about Seth Rich in the locations where they most likely would be found, i.e., it appears to

be yet another attempt to conceal evidence related to the “Russian collusion” allegations.



                                             Respectfully submitted,

                                             /s/ Ty Clevenger
                                             Texas Bar No. 24034380
                                             P.O. Box 20753
                                             Brooklyn, New York 11202-0753
                                             (979) 985-5289
                                             (979) 530-9523 (fax)
                                             tyclevenger@yahoo.com

                                             PLAINTIFF PRO SE




                                CERTIFICATE OF SERVICE

       I certify that on October 30, 2019, I filed this document with the Court's ECF system,
which should result in automatic notification to Kathleen A. Mahoney, counsel for the
Defendants, at kathleen.mahoney@usdoj.gov.


                                             /s/ Ty Clevenger
                                             Ty Clevenger




                                               -3-
